 

Exhibit 10.4

 



Amended and Restated Consulting Services Agreement

 

THIS AMENDED AND RESTATED CONSULTING SERVICES AGREEMENT is entered into as of
March 28, 2017, by and between SMG Indium Resources Ltd., a Delaware corporation
(the “Company”), and Brack Advisors LLC (“Consultant”).

 

Background

 

The Company and the Consultant entered into a certain Consulting Services
Agreement dated January 11, 2016 (the “Prior Agreement”), and now desire to
amend and restate the Prior Agreement as set forth hereunder.

 

The Company wishes to obtain the services of Consultant for certain purposes,
and Consultant wishes to provide such services, all subject to the terms and
conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth,
and intending to be legally bound, the Company and Consultant hereby agree as
follows:

 

1.       Services to Be Provided. During the term of this Agreement, Consultant
shall perform for the Company the services described on Exhibit A attached
hereto and made a part hereof (the “Services”).

 

2.       Term. The initial term of this Agreement shall be described on Exhibit
A attached hereto and made part hereof (“Term”).

 

3.       Compensation; No Benefits.

 

(a)       The compensation for Consultant’s performance of the Services to be
performed by Consultant under this Agreement is specified in Exhibit A attached
hereto.

 

(b)       Consultant is not an employee of the Company and will not be entitled
to participate in or receive any benefit or right as a Company employee under
any Company employee benefit and pension plans, including, without limitation,
employee insurance, pension, savings and security plans, as a result of entering
into this Agreement. Consultant is responsible for all income taxes, employment
taxes and workers’ compensation insurance associated with the compensation
received under this Agreement and agrees that the Company will not withhold or
pay any of the foregoing in connection with Consultant’s services to the Company
hereunder.

 

4.       Independent Contractor; Performance. For purposes of this Agreement and
all Services to be provided hereunder, Consultant shall not be considered a
partner, co-venturer, agent, employee or representative of the Company, but
shall remain in all respects an independent contractor, and neither party shall
have any right or authority to make or undertake any promise, warranty or
representation, to execute any contract, or otherwise to assume any obligation
or responsibility in the name of or on behalf of the other party. The Consultant
shall provide the Services in compliance with all applicable laws, and without
limiting the foregoing, confirms to the Company that (a) it will not take any
action in performing the Services that would cause it to be required to register
as (i) a broker as defined in Section 3(a) (4) of the Securities Exchange Act of
1934 or (ii) an investment adviser as defined in Section 202(a)(11) of the
Investment Adviser Act of 1940, or (iii) as a broker or dealer or adviser or
agent or similar concept in any state in which the Company offers securities as
part of a Qualified Financing; and (b) it is not acting in any such capacities
for or on behalf of the Company.

 



1 

 

 

5.       Confidentiality. The Consultant shall not disclose any confidential
information relating to the business and financial affairs of the Company to any
person or entity other than authorized employees of the Company, or use the same
for any purposes (other than as necessary in the performance of the Consultant’s
duties as an independent contractor for the Company) without written approval by
an officer of the Company. “Confidential Information” includes, without
limitation, all information of a private, secret or confidential nature, whether
or not in written form, relating to the Company’s business and financial affairs
and the business and financial affairs of the Company’s clients, and which has
not been made available to the general public by the Company, including without
limitation, inventions, trade secrets, processes, techniques, formulas,
compositions, computer programs, system and component designs, specifications,
computer software, technical or non-technical data, financial data (including
profits, sales costs and price information), personnel data, personnel files,
pricing strategies, lists or knowledge of actual or potential clients,
customers, and suppliers, or any marketing or product information. The
Consultant agrees not to use any such Confidential Information other than as
authorized, for the benefit of the Company. The Consultant shall use reasonable
care to safeguard from loss or misapplication all Confidential Information which
comes into such Consultant’s possession or control.

 

6.       Termination. Notwithstanding the provisions of Section 2, the Company
may terminate this Agreement (a) for any reason whatsoever upon thirty (30)
days’ prior written notice to Consultant, and (b) immediately upon written
notice to Consultant, if any of the Services is performed or is being performed
in an unsatisfactory manner, as determined by the Company in its discretion.
Within five (5) days after any termination of this Agreement, Consultant shall
deliver to the Company all Work Product resulting from the performance of the
Services.

 

7.       No Conflicting Agreements; Nonexclusive Engagement.

 

(a)       Consultant will not enter into any agreement that is in conflict with
Consultant’s obligations under this Agreement. Subject to the foregoing,
Consultant may from time to time act as a consultant to, perform professional
services for, or enter into agreements similar to this Agreement with other
persons or entities without the necessity of obtaining approval from the
Company.

 

(b)       The Company may from time to time (i) engage other persons and
entities to act as consultants to the Company and perform services for the
Company, including services that are similar to the Services, and (ii) enter
into agreements similar to this Agreement with other persons or entities, in all
cases without the necessity of obtaining approval from Consultant.

 

8.       Return of Company Property. Except as otherwise expressly provided in
Section 6, promptly upon the expiration or termination of this Agreement, or
earlier if requested by the Company, Consultant shall deliver to the Company
(and will not keep in Consultant’s possession or deliver to anyone else) all
Confidential Information.

 



2 

 

 

9.       Arbitration and Equitable Relief.

 

(a)       Arbitration. Except as provided in Section 9(b) below, Consultant and
the Company agree that any dispute or controversy arising out of or relating to
any interpretation, construction, performance or breach of this Agreement shall
be settled by final and binding arbitration in accordance with the commercial
arbitration rules of the American Arbitration Association (“AAA"). The
arbitration will be conducted in New Jersey by one arbitrator. The decision of
the arbitrator will be final and binding upon the parties hereto, and may be
entered in any competent court for judicial acceptance of such an award and
order of enforcement. The proceedings will be conducted and all documentation
will be presented in English. Where the rules of the AAA are silent, the laws of
the New York, including procedural and evidentiary laws and rules, will control.
The award will be rendered within sixty (60) days of the conclusion of the
arbitration hearing. The arbitrator may grant injunctions or other relief in
such dispute or controversy.

 

(b)       Equitable Remedies. Consultant agrees that it would be impossible or
inadequate to measure and calculate the Company’s damages from any breach of the
covenants set forth in Section 8 of this Agreement. Accordingly, Consultant and
the Company agree that if Consultant breaches or is accused of breaching any of
such covenants, the Company will have available, in addition to any other right
or remedy available, the right to seek an injunction from a court of competent
jurisdiction restraining such breach or threatened breach and to order specific
performance of any such provision of this Agreement, and Consultant will have
available the right to seek declaratory relief from a court of competent
jurisdiction regarding such alleged breach or threatened breach. Consultant
further agrees that no bond or other security shall be required in obtaining
such equitable relief and Consultant hereby consents to the issuance of such
injunction and to the ordering of such specific performance.

 

10.       Entire Agreement; Amendment and Assignment. This Agreement is the sole
agreement between Consultant and the Company with respect to the Services to be
performed hereunder and supersedes all prior agreements and understandings with
respect thereto, whether oral or written. No modification to any provision of
this Agreement shall be binding unless in writing and signed by both Consultant
and the Company. No waiver of any rights under this Agreement will be effective
unless in writing signed by the party to be charged. All of the terms and
provisions of this Agreement shall be binding upon and inure to the benefit of
and be enforceable by the respective heirs, executors, administrators, legal
representatives, successors and assigns of the parties hereto, except that the
duties and responsibilities of Consultant hereunder are of a personal nature and
shall not be assignable or delegable in whole or in part by Consultant.

 

11.       Governing Law. Except as otherwise provided in Section 9, this
Agreement shall be governed by and interpreted in accordance with the laws of
the State of Delaware, without giving effect to any conflict of laws provisions.

 



3 

 

 

12.       Indemnification. The Consultant agrees to indemnify, defend and hold
harmless the Company, its subsidiaries, affiliates, officers, members,
shareholders, directors, employees, representatives, attorneys, agents,
successors and assigns, from any and all losses, allegations, liabilities,
claims, costs, damages and expenses (including reasonable attorneys’ fees)
(collectively, “Claims”) arising from, related to or connected with (i) the
provision of Services hereunder, (ii) any act or omission of the Consultant, its
employees and agents, (iii) the employment of the Consultant’s personnel,
including, without limitation, Claims concerning employment discrimination, and
wage and hour, medical leave and/or labor law violations, including, without
limitation, death at any time resulting therefrom, sustained by any employee of
the Consultant while engaged in the performance of the Services under this
Agreement; and (iv) any alleged or actual violation of a federal, state or local
statute or regulation.

 

13.       Notices. All notices and other communications required or permitted
hereunder or necessary or convenient in connection herewith shall be in writing
and shall be deemed to have been given when hand-delivered, sent by facsimile or
mailed by registered or certified mail, as follows (provided that notice of
change of address shall be deemed given only when received):

 

If to the Company, to:

 

SMG Indium Resources Ltd.

176 LaGuardia Avenue.
Staten Island, New York 10314

 

 

If to Consultant, to:

 

Brack Advisors LLC
705 Stephanie Court
Forked River, New Jersey 08731
Attn: Richard A. Biele

 


or to such other names or addresses as the Company or Consultant, as the case
may be, shall designate by notice to each other person entitled to receive
notices in the manner specified in this section.

 

14.       Counterparts. This Agreement shall become binding when any one or more
counterparts hereof, individually or taken together, shall bear the signatures
of Consultant and the Company. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.

 

15.       Severability. If any provision of this Agreement or application
thereof to anyone or under any circumstances is adjudicated to be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect any other provision or application of this Agreement that can be given
effect without such invalid or unenforceable provision or application in any
other jurisdiction.

 

[Signature Page Follows]

 

4 

 

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have duly
executed this Agreement as of the date first above written.

 

  SMG INDIUM RESOURCES LTD.         By: /s/ Ailon Z. Grushkin   Name: Ailon Z.
Grushkin   Title: Chief Executive Officer         CONSULTANT       By: /s/
Richard A. Biele   Name: Richard A. Biele   Title: Member



 

5 

 

 

Exhibit A

 

Description of Services; Compensation

 

1.     Services

 

Consultant shall assist the Company in identifying and negotiating strategic
transactions for the Company.

 

2.     Term

 

The term shall commence on January 1, 2017 and shall continue until December 31,
2017 and shall thereafter renew for successive one year terms unless otherwise
terminated by either party in accordance herewith.

 

3.     Fee Schedule

 

The Consultant will provide the temporary labor services at the rate of $25,000
for 2017. The Consultant will invoice the Company at the end of the first and
second fiscal quarters of 2017. The Company will pay any undisputed invoices
within thirty (30) days of receipt. Each invoice shall be submitted in a format
reasonably acceptable to the Company. At the end of each working day, the
Consultant shall submit a report containing such information as the Company
shall reasonably request.

 



6 

